DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 2, 2021.  Claims 1- 13 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 4 and 9 are objected to because only one period should be used in a claim. Claim 4 uses two periods in line, and claim 9 uses a period at the end of line 7 and line 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 3 – 8, the phrase “the end point” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 7 and 9 – 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0256064 A1 to Hecker et al. (herein after “Hecker et al. publication").
As to claims 1, 9 and 10,
an automatic driving system (see ¶5 – ¶6; see also ¶53, where “[t]he 
vehicle movement control system 110 is configured to implement functions for highly automated driving”) comprising 
a control device that controls automatic driving of a vehicle (see¶53), and 
a storage device that contains external environment information 
indicating an external environment of the vehicle (see ¶11 for “at least one surroundings sensor can be configured to sense surroundings of the vehicle” 
and ¶17 for “at least one memory unit for storing signals or data” from the sensor), wherein: 
the control device issues transition demand to a driver of the vehicle when a need arises for the driver of the vehicle to take over at least a part of the driving of the vehicle (see ¶32, where the vehicle movement control system issues transition demand to a driver of the vehicle when a need arises for the driver of the vehicle to take over at least a part of the driving of the vehicle)
during a driving transition phase, in which the driver of the vehicle takes over at least a part of driving of the vehicle from the control device, the control device decelerates the vehicle taking into account the external environment information (see ¶32, where the vehicle movement control system during a driving transition phase, in which the driver of the vehicle takes over at least a part of driving of the vehicle from the control device, decelerates the vehicle taking into account the external environment information).


As to claim 2,
the Hecker et al. publication discloses the control device decelerating the vehicle without stopping the vehicle during the driving transition phase.  (See ¶32.)  

As to claim 3 (as best understood based on the 112(b) rejection discussed herein above), 
the Hecker et al. publication discloses the control device decelerating the vehicle without stopping the vehicle during the driving transition phase when the end point of the driving transition phase is on a main line.  (See ¶32.)  

As to claim 5 (as best understood based on the 112(b) rejection discussed herein above),  
the Hecker et al. publication discloses the control device controlling a velocity of the vehicle in the driving transition phase, such that the velocity of the vehicle at the end point is a termination target velocity. (See ¶32.)  

As to claim 6 (as best understood based on the 112(b) rejection discussed herein above),  
the Hecker et al. publication discloses the control device controlling a velocity of the vehicle in the driving transition phase, such that the velocity of the vehicle at the end point is a termination target velocity. (See ¶32.)  

As to claim 7 (as best understood based on the 112(b) rejection discussed herein above),  
the Hecker et al. publication discloses the control device sets the termination target velocity when the end point is on a main line, to a higher velocity than zero. (See ¶32.)  

As to claim 11,  
the Hecker et al. publication discloses the control device decelerates the driving speed so that a terminal target speed (VE) at an end of the driving transition phase becomes a predetermined value. (See ¶32.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Hecker et al. publication
As to claims 4 and 8 (as best understood based on the 112(b) rejection discussed herein above),  
the Hecker et al. publication discloses the invention substantially as claimed, except for
the control device decelerating the vehicle such that the vehicle is stopped at the end of the driving transition phase when the end point of the driving transition phase is a position at which the vehicle is required to stop or at which an intersection or a traffic light exists.  
The Hecker et al. publication, however, discloses that to avoid a collision with an object “[t]he ACC could react earlier in the situation and would be able to prevent a critical collision situation coming about at all only if the ACC were allowed to request more than e.g. 3 [m/s2] deceleration”. (See ¶32.) (Emphasis added.)  Such disclosure suggest the control device of Hecker decelerating the vehicle such that the vehicle is stopped at the end of the driving transition phase when the end point of the driving transition phase is a position at which the vehicle is required to stop, e.g. to avoid a critical collision situation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hecker et al. publication so that the control device decelerates the vehicle such that the vehicle is stopped at the end of the driving transition phase when the end point of the driving transition phase is a position at which the vehicle is required to stop, as suggested the Hecker et al. publication, in order to avoid a critical collision situation.

As to claim 12,  
the Hecker et al. publication discloses the invention substantially as claimed, except for
the control device sets an end target speed to zero when an area that includes an end of the driving transition phase requires stopping.  
The Hecker et al. publication, however, discloses that to avoid a collision with an object “[t]he ACC could react earlier in the situation and would be able to prevent a critical collision situation coming about at all only if the ACC were allowed to request more than e.g. 3 [m/s2] deceleration”. (See ¶32.) (Emphasis added.)  Such disclosure suggest the control device setting an end target speed to zero when an area that includes an end of the driving transition phase requires stopping, thereby avoiding a critical collision situation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hecker et al. publication so that the control device sets an end target speed to zero when an area that includes an end of the driving transition phase requires stopping, as suggested the Hecker et al. publication, in order to avoid a critical collision situation.



As to claim 13,
the Hecker et al. publication is considered to disclose the transition phase being the duration of the transition demand.  (See ¶32.)

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666